In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (LaCava, J), entered January 24, 2005, as granted that branch of the motion of the defendant Kohl’s Department Stores, Inc., which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the motion of the defendant Kohl’s Department Stores, Inc. (hereinafter Kohl’s), which was for summary judgment dismissing the complaint insofar as asserted against it. In response to Kohl’s prima facie showing of entitlement to judgment as a matter of law, the plaintiff offered mere speculation as to the cause of the accident (see Grange v Jacobs, 11 AD3d 582 [2004]; Bradish v Tank Tech Corp., 216 AD2d 505 [1995]; Thomas v New York City Tr. Auth., 194 AD2d 663 [1993]). The plaintiffs unsubstantiated assertions were insufficient to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]).
The plaintiffs remaining contention is without merit. Miller, J.P., Adams, Goldstein and Covello, JJ., concur.